      Case 2:18-cv-06123-SM-DMD Document 68 Filed 04/29/20 Page 1 of 5




MINUTE ENTRY
MORGAN, J.
April 29, 2020



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 DERALD JOHNSON,                                                    CIVIL ACTION
     Plaintiff

 VERSUS                                                             NO. 18-6123

 CITY OF SLIDELL,                                                   SECTION: “E” (3)
      Defendant



           MINUTE ENTRY AND AMENDED SCHEDULING ORDER

       A telephone status conference was held on April 29, 2020 at 10:15 a.m.

       Present:      Anthony Staines and Julie Kammer, counsel for Plaintiff,
                     Derald Johnson; Lawrence Abbott and Sarah Reid, counsel
                     for Defendant, City of Slidell.

       Pursuant to the Court’s scheduling order issued on May 9, 2019, trial in this matter

was scheduled for June 15, 2020. In light of General Order 20-6 suspending all civil and

criminal jury trials until August 1, 2020, the Court set a status conference to reset the trial

date in this case. The Court set trial for January 11, 2021. The pretrial conference in this

matter is set for December 21, 2020, at 2:00 p.m.

       The parties agree the only remaining discovery matters in this case are the four

depositions of the representatives of the City of Slidell. Those depositions will be set for

two days in early July, 2020.

       The parties shall comply with the deadlines set forth below.




                                              1
     Case 2:18-cv-06123-SM-DMD Document 68 Filed 04/29/20 Page 2 of 5




Plaintiff’s expert reports                          Delivered to defense counsel by
                                                    September 11, 2020
Defendant’s expert reports                          Delivered to plaintiff’s counsel by
                                                    October 13, 2020
Witness lists                                       Filed and served upon opponents by
                                                    October 13, 2020
Each witness must be identified by name
and address. The listing of a witness as a
representative of an entity is not sufficient

See pretrial notice at p. 8
Exhibit lists                                       Filed and served upon opponents by
                                                    October 13, 2020
Each exhibit must be listed with specificity
and be Bates numbered. Broad, general
categories of exhibits are not sufficient

See pretrial notice at pp. 5-6
Depositions and discovery                           Completed by November 3, 2020

Failure to comply with this order may
result in sanctions pursuant to Rule
37
Non-evidentiary pretrial motions and                Filed and served no later than
motions in limine regarding the                     November 10, 2020
admissibility of expert testimony
                                                    (in sufficient time to permit a
See Scheduling Order at p. 3                        submission date on or before
regarding the format of depositions                 November 25, 2020)
Responses/oppositions to non-evidentiary            Filed and served no later than
pretrial motions and motions in limine              November 17, 2020
regarding the admissibility of expert
testimony
Pretrial order                                      Filed by December 16, 2020 at 5:00
                                                    p.m.
Any exhibits to be used solely for
impeachment must be presented to
the Court for in camera review by this
deadline. See Section IX.10.b of the
pretrial notice



                                                2
     Case 2:18-cv-06123-SM-DMD Document 68 Filed 04/29/20 Page 3 of 5




Pretrial conference                                 December 21, 2020 at 2:00 p.m.

Attended by lead attorney. (See Local
Rule 11.2)
Motions in limine (other than those                 Filed no later than December 22,
regarding the admissibility of expert               2020 at 5:00 p.m.
testimony) and memoranda in support
Final list of witnesses to be called at trial       Filed no later than December 29,
                                                    2020 at 5:00 p.m.
Responses to motions in limine                      Filed by December 30, 2020 at
                                                    5:00 p.m.
Joint statement of the case                         Filed by January 4, 2021 at 5:00
                                                    p.m.
See pretrial notice at p. 8
Joint jury instruction (or if agreement             Filed and emailed to the Court by
cannot be reached, counsel shall provide            January 4, 2021 at 5:00 p.m.
alternate versions with respect to any
instruction in dispute, with its reasons for
putting forth an alternative instruction and
the law in support thereof

See pretrial notice at p. 9
Joint proposed jury verdict form (or if             Filed by January 4, 2021 at 5:00
agreement cannot be reached, separate               p.m.
proposed jury verdict forms and a joint
memorandum explaining the disagreements
between the parties as to the verdict form)

See pretrial notice at p. 9
Proposed special voir dire questions                Filed by January 4, 2021 at 5:00
                                                    p.m.
See pretrial notice at p. 9
Two copies of joint bench book(s) of tabbed         Delivered to the Court by January 4,
exhibits, with indices of "objected-to" and         2021 at 5:00 p.m.
"unobjected-to" exhibits, identifying which
party will offer each exhibit and which
witness will testify regarding the exhibit at
trial

See pretrial notice at pp. 5-6


                                                3
     Case 2:18-cv-06123-SM-DMD Document 68 Filed 04/29/20 Page 4 of 5




Objections to exhibits and supporting           Filed by January 4, 2021 at 5:00
memoranda                                       p.m.

NOTE: Each objection must identify the
relevant objected-to exhibit by the number
assigned to the exhibit in the joint bench
book(s)

See pretrial notice at p. 5
Objections to deposition testimony and          Filed by January 4, 2021 at 5:00
supporting memoranda                            p.m.

See pretrial notice at p. 6 with
particular attention to instructions
regarding the format of depositions
Responses to objections to exhibits             Filed by January 6, 2021 at 5:00
                                                p.m.
See pretrial notice at p. 5
Responses to objections to deposition           Filed by January 6, 2021 at 5:00
testimony                                       p.m.

See pretrial notice at p. 6
If counsel intends to ask questions on cross-   The factual elements of such questions
examination of an economic expert which         shall be submitted to the expert
require mathematical calculations               witness by January 6, 2021 at 5:00
                                                p.m.
See pretrial notice at p. 8
Copies of any charts, graphs, models,           Provided to opposing counsel by
schematic diagrams, and similar objects         January 6, 2021 at 5:00 p.m.
intended to be used in opening statements
or closing arguments

See pretrial notice at p. 7
Objections to any charts, graphs, models,       Filed by January 7, 2021 at 5:00
schematic diagrams, and similar objects         p.m.
intended to be used by opposing counsel in
opening statements or closing arguments

See pretrial notice at p. 7




                                           4
     Case 2:18-cv-06123-SM-DMD Document 68 Filed 04/29/20 Page 5 of 5




Jury trial                                       January 11, 2021 at 9:00 a.m.
                                                 (estimated to last 4 days)
Whenever a case is settled or otherwise
disposed of, counsel must immediately
inform the clerk's office, judge to whom the
case is allotted, and all persons subpoenaed
as witnesses. If a case is settled as to fewer
than all parties or all claims, counsel must
also identify the remaining parties and
unsettled claims.

See Local Rule 16.4



      New Orleans, Louisiana, this 29th day of April, 2020.


                                         ________________________________
                                                  SUSIE MORGAN
                                           UNITED STATES DISTRICT JUDGE




JS10 (0:17)




                                            5
